UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7099



DENNIS LEE PERRY,

                                            Petitioner - Appellant,

          versus


WILLIAM D. CATOE; STATE OF SOUTH CAROLINA;
CHARLES M. CONDON, South Carolina Attorney
General,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CA-01-313-7-13BG)


Submitted:   September 6, 2001         Decided:   September 18, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Lee Perry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Lee Perry seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000). Although Perry’s § 2254 petition was untimely,

the district court denied relief for failure to exhaust state

remedies.   Because Perry’s § 2254 was filed outside the applicable

one-year limitations period, we deny a certificate of appealability

and dismiss the appeal for that reason. See Hernandez v. Caldwell,

225 F.3d 435, 439 (4th Cir. 2000).       Under Hernandez, Perry had

until April 24, 1997 to file his § 2254 petition, and he did not

file until January 21, 2001.*        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       We have accorded Perry the benefit of Houston v. Lack, 487
U.S. 266 (1988).


                                 2